UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6999



ANTHONY GRANDISON,

                                            Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-04-3814-AW)


Submitted:   March 8, 2006                 Decided:   March 23, 2006


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Grandison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony    Grandison,     a    federal     prisoner,   appeals   the

district court’s orders denying relief on his petition filed under

28 U.S.C. § 2241 (2000) and denying his motion for reconsideration.

We   have   reviewed   the   record       and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Grandison v. United States Parole Comm’n, No. CA-04-3814-AW (D. Md.

May 11, 18, & 25, 2005).      We deny the motion for a certificate of

appealability and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -